Name: Commission Implementing Decision (EU) 2018/642 of 25 April 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 2640) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  regions of EU Member States;  international trade
 Date Published: 2018-04-26

 26.4.2018 EN Official Journal of the European Union L 106/23 COMMISSION IMPLEMENTING DECISION (EU) 2018/642 of 25 April 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 2640) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. (6) The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2018/623 (7), following the notification by Bulgaria of new outbreaks of highly pathogenic avian influenza of subtype H5 in poultry holdings in the Plovdiv region of that Member State. Bulgaria also notified the Commission that it had duly taken the necessary measures required in accordance with Directive 2005/94/EC following those new outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (7) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2018/623, Bulgaria has notified the Commission of a recent outbreak of highly pathogenic avian influenza of subtype H5 in a poultry holding in the Haskovo region of that Member State. (8) Bulgaria has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following that recent outbreak, including the establishment of protection and surveillance zones around the infected poultry holding in that Member State. (9) The Commission has examined those measures in collaboration with Bulgaria, and the Commission is satisfied that the boundaries of the protection and surveillance zones, established by the competent authority of Bulgaria, are at a sufficient distance to the poultry holding where the new outbreak was confirmed. (10) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria, the protection and surveillance zones established in Bulgaria, in accordance with Directive 2005/94/EC, following the recent outbreak of highly pathogenic avian influenza in that Member State. (11) Implementing Decision (EU) 2017/247 should therefore be updated to take account of the up-to-date epidemiological situation in Bulgaria, as regards highly pathogenic avian influenza. In particular, the newly established protection and surveillance zones in Bulgaria, now subject to restrictions in accordance with Directive 2005/94/EC, should be listed in the Annex to Implementing Decision (EU) 2017/247. (12) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalisation at Union level in order to include the protection and surveillance zones established in Bulgaria, in accordance with Directive 2005/94/EC, following the recent outbreak of highly pathogenic avian influenza in that Member State, and the duration of the restrictions applicable therein. (13) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 April 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2018/623 of 20 April 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (OJ L 102, 23.4.2018, p. 81). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) in Part A, the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Yambol region: Municipality of Straldzha:  Zimnitsa 26.4.2018 Plovdiv region: Municipality of Rodopi:  Krumovo  Yagodovo 9.5.2018 Municipality of Maritsa:  Kalekovets  Trilistnik Municipality of Rakovski:  Stryama 10.5.2018 Haskovo region: Municipality of Haskovo  Malevo 15.5.2018 (2) in Part B, the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Yambol region: Municipality of Straldzha:  Zimnitsa From 27.4.2018 to 6.5.2018 Municipality of Yambol:  Yambol 6.5.2018 Municipality of Straldzha:  Straldzha  Vodenichene  Dzhinot Municipality of Tundzha:  Mogila  Veselinovo  Kabile Sliven region: Municipality of Sliven:  Zhelyu Voivoda  Blatets  Dragodanovo  Gorno Aleksandrovo Plovdiv region: Municipality of Rodopi:  Krumovo  Yagodovo From 10.5.2018 to 18.5.2018 Municipality of Rodopi:  Brestnik  Belashtica  Markovo  Branipole Municipality of Sadovo:  Katunitsa  Karadzhzovo  Kochevo  Mominsko Municipality of Kuklen:  Kuklen  Ruen Municipality of Maritsa:  Skutare  Rogosh Municipality of Asenovgrad:  Asenovgrad Municipality of Plovdiv:  Plovdiv 18.5.2018 Plovdiv region: Municipality of Maritsa:  Kalekovets  Trilistnik Municipality of Rakovski:  Stryama From 11.5.2018 to 19.5.2018 Municipality of Maritsa:  Yasno pole  Dink  Maritsa  Kalekovets  Trud  Zhelyazno  Voivodino  Skutare  Rogosh  Manole  Manolsko konare Municipality of Rakovski:  Rakovski  Momino selo 19.5.2018 Haskovo region: Municipality of Haskovo:  Malevo From 16.5.2018 to 24.5.2018 Municipality of Haskovo:  Voivodovo  Manastir  Haskovo  Krivo pole  Knizhovnik  Orlovo  Konush  Momino  Dolno voivodino  Dinevo  Liubenovo  Stoikovo  Stamboliiski Municipality of Stambolovo:  Zjalti briag  Stambolovo  Kralevo 24.5.2018